Citation Nr: 0601114	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  05-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed hearing loss.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1986 to 
September 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 decision by the RO.

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held at the RO in June 2005.  A 
transcript of the hearing has been associated with the 
record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.



REMAND

With respect to the claim of service connection for hearing 
loss, the veteran testified that her military occupational 
specialty was that of being a radioperson.  She testified 
that she worked near the auxiliary power unit and engine room 
and observed fire watches with the use of ear protection.  
She stated that, in 1988, she was diagnosed with hearing 
problems.  

The veteran's service medical records at enlistment in May 
1985 reflect no complaints of hearing loss and essentially a 
normal audiogram on report of medical examination.  In March 
1987, the veteran underwent an in-service reference audiogram 
in which it appears that her right ear hearing had worsened.  
On report of medical history in September 1988, the veteran 
still reported complaints of hearing problems.  

In service medical entries dated in January and May 1990, the 
veteran still reported having a hearing impairment and 
tinnitus in the right ear.  Noted in these records are the 
veteran's flight line duty and work in a noisy environment 
without the use of ear protection.  

On report of examination at separation in June 1990, the 
veteran was noted to have a normal audiogram with the 
veteran's subjective complaints of hearing loss noted on her 
report of medical history.  

After service, the veteran was employed in various office 
settings and it was noted in VA medical records that she 
worked in factories.  However, it is unclear whether the 
veteran was subjected to noise exposure after service.  
Further, the veteran's post-service VA medical records dated 
from 2003 to 2004 reflect complaints of hearing loss in the 
right ear.  

In this case, the veteran has provided competent testimony 
about her noise exposure in service.  Also, there is service 
medical evidence of a hearing loss condition and post-service 
medical evidence of hearing loss.  However, the veteran has 
not been examined for VA purposes.  

In this regard, the veteran should be accorded a VA 
examination in order to obtain adequate evidence on which to 
fairly decide her claim.  The RO should ask the examiner to 
consider the veteran's service medical records carefully, to 
include all audiogram reports.  

VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2003).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrangements for the 
veteran to be afforded a VA examination 
in order to determine the nature and 
likely etiology of the claimed hearing 
loss.  The claims folder should be made 
to the examiner for review.  The examiner 
should note the review of all in-service 
examination reports, to include audiogram 
reports dated in May 1985, March 1986, 
March 1987, January 1990, and May 1990.  
All indicated testing should be 
performed.  

Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has a current hearing loss 
disability due to noise exposure or other 
disease or injury in service.  The 
examiner should also determine whether 
the veteran had any post-service noise 
exposure.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's service connection claim.  If 
any benefit sought continues to be 
denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and her representative and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



 
 
 
 

